Citation Nr: 0113172	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-18 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bipolar disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active military duty from October 1992 
to June 1993.

By a rating action dated in January 1994 the Department of 
Veterans Affairs (VA) regional office (RO) in Detroit, 
Michigan denied service connection for bipolar disorder.  The 
veteran was notified of the service connection denial by a 
letter dated that same month, however, he failed to file a 
timely appeal therefrom and that action became final. 

Recently, the veteran submitted additional evidence to reopen 
his claim for entitlement to service connection for bipolar 
disorder.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an January 2000 rating 
decision by the RO in Pittsburgh, Pennsylvania, wherein the 
veteran's application to reopen his claim of service 
connection for bipolar disorder was denied.


FINDINGS OF FACT

1.  Entitlement to service connection for bipolar disorder 
was denied by a rating decision dated in January 1994; the 
veteran did not appeal this denial.

2.  Evidence added to the record since January 1994 includes 
evidence that is relevant and probative to the issue at hand, 
and is so significant it must be considered in order to 
fairly decide the merits of the claims. 

3.  There was an increase in the underlying pathology of the 
preexisting bipolar disorder during service.



CONCLUSIONS OF LAW

1.  A January 1994 rating decision that denied the veteran's 
claim of entitlement to service connection for bipolar 
disorder is final.  38 U.S.C.A. §§ 1110, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.303, 20.302(a), 20.1103 (2000).

2.  Evidence received since the January 1994 rating decision 
is new and material and the claim of entitlement to service 
connection for bipolar disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  Preexisting bipolar disorder was aggravated during 
military service.  38 U.S.C.A. §§ 1110, 7105(c) (West 1991); 
38 C.F.R. §§ 3.306 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the appellant was provided adequate notice as to the 
evidence needed to reopen his claim, and the RO has obtained 
all relevant records regarding the veteran's medical 
condition, as well as notifying the appellant of the specific 
type of evidence that would suffice to reopen this claim. 

A January 1994 rating decision denied the veteran's claims of 
service connection for bipolar disorder.  Although the 
veteran was given written notification of this determination 
that same month, a timely appeal was not thereafter received.  
The rating decision, therefore, became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2000).

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented begins with 
a determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  That 
is, if the evidence contributes to a more complete picture of 
the circumstances surrounding the origin of a appellant's 
injury or disability it should be considered, regardless 
whether it changes the original outcome.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

In the case at hand the evidence available to the RO for 
consideration at the time of the January 1994 decision 
consisted of service medical records and a VA examination 
report dated in December 1993.  Service medical records show 
that the veteran's enlistment examination report dated in 
January 1992 was negative for any findings or complaints of a 
psychiatric disorder.  In June 1993 he was referred for a 
psychiatric evaluation due to habitual lying.  The mental 
health clinic report indicates that he complained of 
difficulty falling asleep, having a strong need for 
attention, and feeling excitable, indecisive, impulsive, and 
anxious.  The diagnoses were bipolar disorder, not otherwise 
specified, with chronic hypomanic features and personality 
disorder.  

A December 1993 VA examination report indicates that the 
veteran reported a period of hospitalization in July 1993 and 
was subsequently prescribed Lithium and Tegretol.  He 
indicated that he did not sleep well due to medication, 
mostly felt happy, and denied changing moods.  He was 
diagnosed as having bipolar disorder in remission with 
medication.  The examiner concluded that there was moderate 
to severe social and vocational impairment and that both 
disorders existed prior to service.

Upon consideration of this evidence, the RO denied service 
connection for bipolar disorder finding that the veteran's 
bipolar disorder existed prior to service and that there was 
no evidence of aggravation in service.

In January 1999 the veteran requested that his claim of 
entitlement to service connection for bipolar disorder be 
reopened.

The evidence received since the January 1994 RO decision 
includes consultation and discharge records from St. Joseph's 
Hospital dated in July 1993.  The reports indicate that the 
veteran struggled with behavioral changes in recent months.  
He engaged in much hyperactivity, agitation, grandiosity, 
over-extension of self, and manic-like behavior.  Reports 
from a VA examination dated in December 1999 and a private 
psychological examination dated in December 1999 from a 
private psychologist provide evidence of a current diagnosis 
of bipolar disorder.  In addition, following the December 
1999 VA psychiatric examination, the examiner commented that 
prior to service, the veteran was functioning at a GAF of 
approximately 91-100, while his GAF now appeared to be about 
51.  

The Board finds that the veteran has presented new evidence; 
that is, evidence that has not been previously considered by 
the RO.  Furthermore, this evidence is material to the claim, 
in that it bears directly and substantially upon the specific 
matter under consideration.  The statement of the VA 
psychologist in December 1999 clearly suggests a change in 
the veteran's preexisting psychiatric disorder during 
military service, while the more recent medical records 
establish chronicity of the bipolar disorder.  For these 
reasons, the Board concludes that there is a basis upon which 
to reopen this claim.   

The rating action of January 1994 denied the veteran's claim 
concluding that the psychiatric disorder preexisted service.  
Thus, in order for service connection to be granted, the 
evidence must establish an increase in the underlying 
pathology during service.  38 C.F.R. § 3.306 (2000).  
Following the December 1993 VA psychiatric examination, the 
examiner concluded that there was moderate to severe social 
and vocational impairment and that both disorders existed 
prior to service.  In the notes of the December 1999 VA 
psychiatric examination, the psychologist remarked that prior 
to service, the veteran appeared to be operating at a GAF of 
91-100, but this declined to a GAF score of approximately 51.  
When comparing the statement of the examiner in December 1993 
to that of the December 1999 psychologist, it is apparent 
that there has been little, if any improvement in the 
veteran's psychiatric condition over the years.  Furthermore, 
there was an obvious decline in the veteran's condition prior 
to service (GAF 91-100) and following service when the 
preexisting bipolar disorder was found to result in moderate 
to severe social and vocational impairment.  In conclusion, 
the veteran's preexisting bipolar disorder was aggravated by 
service.


ORDER

Insofar as new and material evidence has been submitted, the 
claim of entitlement to service connection for bipolar 
disorder is reopened, and service connection for a bipolar 
disorder is granted.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 


